Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This is in response to the amendment filed 02/24/2022. Claims 13, 14, 18-26 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 13, 14, 18-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “3rd Generation partnership project; Technical specification group core network and terminal; IMS restoration procedures (Release 15). 3GPP technical specification;  XP051451748 “hereinafter 3GPP”. (provided by the applicant)

Regarding claim 13, 3GPP discloses “communicating a status subscribe request to a Network Function, NF, Repository Function, NRF, server for status of a P-CSCF server” (see 3GPP Page 16. Lines 4-6, the UE send Gx Push Request and the as a result the GGS/PDN-GW start monitoring the health of the P-CSCF; also page 42, section 5.8.2.2, discloses that a network functioning (NF) element inform the SMF of failure of the P-CSCF).  Also, 3GPP teaches the claimed feature of “and as a result of the status subscribe request, receiving, from the NRF server, a notification of a failure of the P-CSCF server associated with a user equipment” see 3GPP Page 16, the UE send Gx Push Request and the as a result the GGS/PDN-GW start monitoring the health of the P-CSCF. The GOSN/PDNAGW sends a new PCO IE
with anew list of P4CSCF addresses (which does not include the failed P-CSCP) to all UEs associated to the failed P-CSCF and UE performs an initial registration towards a new P-CSCF; also page 42, section 5.8.2.2, discloses that a network functioning (NF) element inform the SMF of failure of the P-CSCF; ).  

Regarding claim 14, claim 13 is incorporated as stated above.  In addition, 3GPP further discloses “as a result of at least the received notification, communicating an indication of the failure of the P-CSCF server associated with the UE to a Home Subscriber Server, HSS, server”; (see 3GPP Page 16).

Regarding claim 18, 3GPP discloses “processing circuitry configured to cause the policy server to: receive a P-CSCF restoration message, the P-CSCF restoration message including an indication of a failed P-CSCF serve” (see 3GPP Page 16).  Also, 3GPP teaches the claimed feature of “as a result of the received P-CSCF restoration message, identify at least one Session Management Function, SMF, server associated with the failed P-CSCF server” (see 3GPP Page 44) and “and communicate, to the identified at least one SMF server, a restoration message for tearing down at least one session for at least one user equipment, UE 

Regarding claim 19, claim 18 is incorporated as stated above.  In addition, 3GPP further discloses “wherein the indication of the failed P-CSCF server includes at least an address of the P-CSCF server”; (see 3GPP Page 16).

Regarding claim 20, claim 18 is incorporated as stated above.  In addition, 3GPP further discloses “wherein the processing circuitry is further configured to cause the policy server to: identify the at least one SMF server by being configured to cause the policy server to identify each SMF associated with the failed P-CSCF server (See 3GPP page 44); and communicate the restoration message by being configured to cause the policy server to communicate a restoration message to each SMF associated with the failed P-CSCF server to tear down each session for each UE  associated with the failed P-CSCF server.”; (see 3GPP Page 44).

Regarding claim 21, claim 18 is incorporated as stated above.  In addition, 3GPP further discloses “wherein the processing circuitry is further configured to cause the policy server (18) to communicate the restoration message to force the at least one UE to re-register in Internet Protocol Multimedia Subsystem, IMS, with a second P-CSCF server, the second P-CSCF server being different from the failed P-CSCF server”; (see 3GPP page 27).

Regarding claim 22, claim 18 is incorporated as stated above.  In addition, 3GPP further discloses “wherein the processing circuitry  is further configured to cause the policy server to: locate each SMF that includes an indication of the P-CSCF server in a Protocol Data Unit, PDU, session response”; (see 3GPP pages 27 and 44).

Regarding claim 23, 3GPP discloses “processing circuitry configured to cause the SMF server (20) to: receive a restoration message, the restoration message including an indication of a failed P-CSCF server” (see 3GPP Pages 16 and 44).  Also, 3GPP teaches the claimed feature of “and as a result of the received restoration message, at least one of: tear down at least one session for at least one user equipment, UE, associated with the failed P-CSCF server; and notify the at least one UE (14) of the failed P-CSCF server” (Page 16 and page 44). 

Regarding claim 24, claim 23 is incorporated as stated above.  In addition, 3GPP further discloses “wherein the processing circuitry (64) is further configured to cause the SMF server (20) to: communicate an address of a second P-CSCF server for re-registration of the at least one UE (14), the second P-CSCF server being different from the failed P-CSCF server.”; (see 3GPP Page 16).

Regarding claim 25, claim 23 is incorporated as stated above.  In addition, 3GPP further discloses “wherein the processing circuitry (64) is further configured to cause the SMF server (20) to tear down the at least one session for the at least one UE (14) associated with the failed P-CSCF server by being configured to cause the SMF server (20) to: tear down each session for each UE (14) associated with the failed P-CSCF server.”; (see 3GPP Page 44).

Regarding claim 26, claim 23 is incorporated as stated above.  In addition, 3GPP further discloses “wherein the processing circuitry (64) is further configured to cause the SMF server (20) to: as a result of the received restoration message, locate each UE (14) participating in a Protocol Data Unit, PDU, session using the failed P-CSCF server”; (see 3GPP page 27).


Response to Argument(s)
Applicant's argument(s) filed on February 24, 2022 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

The applicant’s argument revolves around that 3GPP describes a failure in P-CSCF that is detected by the GGSN/PDN-GW, where the GGSN/PDN-GW sends a new PCO IE with a new list of P-CSCF addresses (which does not include the failed P-CSCF) to all UEs associated to the failed P-CSCF address. The applicant argued that 3GPP’s new list of P-CSCF address
not including the failed P-CSCF is not the same as Applicant’s notification of failure of the P-CSCF server of Claim 13 and restoration message including an indication of a failed P-CSCF server of Claims 18 and 23. Unlike 3GPP, Applicant’s notification/restoration are beneficial at least because a
proactive P-CSCF restoration procedure is provided which allows the IMS network to benefit from the knowledge of which P-CSCF is down, for the UEs whose session is terminated due to a failed P-CSCF. In the remarks, the applicant explained using the specification of the applicant application, how current invention when a policy server for Proxy-Call Session Control Function (P-CSCF) fails, the P-CSCF restoration for some access networks is a passive procedure.


• In response to argument(s): 
Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. First, Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Based in the language of the argued limitation, The limitations argued is reasonably interpreted as information indicating failure of the P-CSCF from the NRF server, as a result of the status subscribe request. With that being said, 3GPP (Page 16) discloses that the UE send Gx Push Request and the as a result the GGS/PDN-GW start monitoring the health of the P-CSCF. The GOSN/PDNAGW sends a new PCO IE with anew list of P4CSCF addresses (which does not include the failed P-CSCP) to all UEs associated to the failed P-CSCF and UE performs an initial registration towards a new P-CSCF. Also, 3GPP (page 42, section 5.8.2.2) discloses that a network functioning (NF) element inform the SMF of failure of the P-CSCF.  Thus, 3GPP meets the scope of the claimed limitation as currently presented. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/             Primary Examiner, Art Unit 2468